TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00229-CV


Stephanie Anderson, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 237,522-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Stephanie Anderson appeals from the trial court's decree terminating
Anderson's parental rights to her son Z.D.M., who was almost three years old at the time of trial.
In July 2010, when Z.D.M. was about sixteen months old, the Department received a referral
alleging that Anderson had tested positive for phencyclidine (PCP) while on probation for driving
while intoxicated and admitted to using PCP and marihuana, although not while she was caring for
her child.  Anderson agreed to undergo counseling, drug testing, and a psycho-social assessment.
Z.D.M. was placed with his maternal great-aunt, and Anderson was not allowed to have
unsupervised contact with him.  About three months later, in October 2010, Anderson again tested
positive for PCP.  At the time, she denied using PCP and said she inhaled it when she sat next to
someone who was using it, but at trial, she admitted that she had used drugs in October 2010, saying
that was the last time she had used them.
	During the jury trial in February 2012, the psychologist who evaluated Anderson
about a year earlier testified that Anderson had not shown that she had appropriate parenting skills
and had used drugs to cope with life in general.  Anderson was cooperative during the assessment,
but the psychologist was concerned about Anderson's drug use because although she had a car
accident while intoxicated, which led to her being placed on probation, she continued to use drugs
while on probation and even after Z.D.M. was removed from her care.  He was concerned that none
of those events seemed to "wake" her up and convince her to end her drug use.
	Anderson's drug counselor testified that although Anderson completed most of the
requirements of her drug rehabilitation program, she only completed about ninety percent of
the hours of counseling required to complete the program.  The drug counselor testified that despite
not completing the program, Anderson made "a great deal of progress" as far as obtaining and
maintaining employment and transportation.  Anderson's therapist testified that Anderson attended
many of her sessions but was terminated from therapy after she missed seven sessions.  The therapist
said that Anderson's mood shifted up and down but that she often seemed to have a low level of
motivation to follow the Department's requirements, that she made "minimal" progress in her work
with the counselor, and that she had not "learned how to get her life back in order" by the time she
was terminated from therapy.
	Anderson, who was twenty-two at the time of trial, admitted to twice testing positive
for PCP while the Department's case was pending.  She said that she had used marihuana since she
was about fifteen and that she had used PCP three or four times a months for about a year or a year
and one-half.  She claimed that the last time she had used drugs was in October 2011, about five
months before trial, explaining that she finally stopped because she "[r]eally hear[d] the judge tell
me that he would terminate my rights."  Anderson's Department caseworker testified that although
Anderson had passed a number of Department-administered drug tests, she missed a test or tested
on the wrong day eleven times, which led to the Department deeming those drug test results to
be positive.  The caseworker also testified that although Anderson had maintained housing and
employment, she did not provide proof of employment for a number of months, and the Department
had been unable to contact her for months at a time during the pendency of this case.  The caseworker
testified that Anderson had not shown significant progress with the Department's plan, was
unsuccessfully discharged from therapy, did not fully complete her drug rehabilitation program, had
not reliably participated in visitation, and had not paid the required child support.  Z.D.M.'s great-aunt testified that Anderson and Z.D.M. had lived with her essentially since Z.D.M.'s birth, and
that she had been his primary caretaker for much of that time.  She intended to adopt Z.D.M. if
Anderson's rights were terminated.  Z.D.M.'s guardian ad litem recommended termination because
she did not think Anderson could be an adequate parent for the child.  She believed Anderson was
too immature and unmotivated to be an appropriate parent, had "minimized" her drug use, and had
given up on trying to regain custody of Z.D.M.
	On appeal, Anderson's appellate attorney has filed a brief stating that after reviewing
the record, she believes that the appeal is frivolous. (1)  Counsel has presented a professional evaluation
of the record and explained why he believes there are no arguable grounds for reversal.  Anderson
has not filed a pro se brief or made contact with this Court.  We have conducted our own review
of the record and we agree that the appeal is frivolous.  We therefore affirm the trial court's final
decree.  We grant counsel's motion to withdraw as attorney of record.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Affirmed
Filed:   August 7, 2012
1.   This and other Texas courts have held that it is appropriate in a parental termination case
to file a brief asserting that the appeal is frivolous.  See, e.g., Matthews v. Texas Dep't of Protective
& Regulatory Servs., No. 03-04-00184-CV, 2005 Tex. App. LEXIS 1231, at *2 (Tex. App.--Austin
Feb. 17, 2005, no pet.) (mem. op.); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.--Houston [14th
Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.--Houston [1st Dist.] 2003, no pet.).